Citation Nr: 1336619	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  08-32 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1961 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for a back disorder. 

In January 2009, the Veteran testified at a personal hearing held before the Decision Review Officer (DRO).  A transcript has been incorporated into the record.

In a December 2011 decision, the Board denied service connection for a back disorder.  The Veteran appealed the December 2011 Board decision denying service connection for a back disorder to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand (JMR), vacated the December 2011 Board decision denying service connection for a back disorder, and remanded the claim to the Board for readjudication in accordance with the JMR.  

The issue was then remanded by the Board in May 2013 to obtain a VA examination for the claimed back disorder.  This was accomplished, and the claim was readjudicated in an August 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis and degenerative disc disease of the lumbar spine.

2.  The Veteran sustained a muscle strain, but not a lumbar spine injury or disease, during service.

3.  The Veteran did not experience chronic symptomatology of a lumbar spine disorder during service.

4.  Lumbar spine arthritis did not manifest to a compensable degree within one year of service separation in March 1966. 

5.  The Veteran has not experienced continuous symptomatology of a lumbar spine disorder since service.

6.  The current lumbar spine disorder is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R § 3.159(b)(1).

With regard to the claim seeking service connection for a lumbar spine disorder, the notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran notice for his claim for service connection for a back disorder in a letter dated December 2007.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  The December 2007 notice included appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. 473.  Therefore, the Board finds that VA has satisfied its duty to notify the Veteran. 

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  Service treatment records, private treatment reports, the January 2009 hearing transcript, and the Veteran's statements have been associated with the VBMS file.  In May 2008, the Veteran submitted a VA Form 21-4142 for Dr. W. Handwritten notations from RO staff indicated that in June 2008 this form was returned to the Veteran for completion because the form did not include the dates of treatment and type of disorder.  The VA Form 21-4142 for Dr. W's records was never returned.  

Pursuant to the Board's May 2013 remand, the Veteran was also afforded a VA examination in June 2013 to assist in determining the nature and etiology of the back disorder.  A VA addendum medical opinion was provided in August 2013.  For reasons discussed in further detail below, the Board finds the June 2013 VA examination and the August 2013 VA addendum medical opinion to be adequate. The August 2013 VA addendum opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For these reasons, the Board finds that there is no reason to believe that any possible outstanding records would contain information relating to the Veteran's claim.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran contends that his current low back disorder, which includes symptoms of back pain for which he contends he has undergone five spinal fusion surgeries, to include the placement of spinal fixation pins, began in service and continues to present.  See February 2009 RO hearing transcript.  The Veteran testified at a DRO hearing in February 2009 that he had been injured in late 1964 while performing his duties.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur a lumbar spine injury or disease in service, and did not experience chronic symptoms of a lumbar spine disorder during service.  The Board finds that during service the Veteran experienced an episode of muscle strain that was acute and resolved.  The Veteran's 1961 Report of Physical Examination, for the purpose of enlistment, found his spine and musculoskeletal system clinically normal.  A review of the service treatment records finds no complaint, diagnosis, or treatment for any aspect of the Veteran's back or spine.  Indeed, that the Veteran's service treatment records were reviewed and followed him ship to ship is clear from the notations by service clinicians in October 1963, August 1964, and November 1965.  These notations indicated that the Veteran had been examined and found physically qualified for transfer.  Further, the February 1966 Report of Physical Examination, prepared for separation from service, found his spine and musculoskeletal system to be clinically normal.

The Veteran testified at the February 2009 DRO hearing that he had been injured in service in late 1964 while performing his duties.  These duties included preparing for test firing of torpedoes, and his task was to roll or maneuver these 4,000 pound torpedoes into position, usually by pushing them with his legs.  The Veteran described an incident after maneuvering the torpedoes when his "back" hurt.  He testified that he sought treatment from the corpsman, who assessed that the Veteran pulled some muscles, and gave him aspirin.  See DRO Hearing Transcript at p.3. While the Veteran initially testified that the purported back injury became progressively worse from there, later in the hearing he testified that "generally it did go away."  See DRO Hearing Transcript at p. 6.  He then testified that "as time proceeded it got worse" such that over the next three years he proceeded to take several aspirin a day.

The Board observes that the Veteran was separated from service in March 1966, so any injury that may have occurred in late 1964 was only a year and a half from service separation.  The Board finds that, at best, the Veteran suffered an acute injury to his "back" that was assessed as a muscle strain and, as he testified, "generally, it did go away."  Therefore, whatever symptom of this muscle strain he experienced resolved and the symptoms of a muscle strain of the back were not chronic in service.  As well, the Veteran's vague, contradictory account of his symptoms being chronic in service is not credible and has little probative value in the face of the November 1965 notation that he had been examined and found fit for transfer, as well as the February 1966 service separation physical that assessed his spine as clinically normal.

The Board has found there were no chronic symptoms of a lumbar spine disorder in service.  The singular described episode of muscle strain in service did not lead to chronic symptoms of a back disorder in service.  In fact, no mention of muscle strain or lumbar spine disorder symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran on multiple occasions during treatment in service, and contemporaneous clinical findings at service separation, are highly probative that neither a lumbar spine disorder, or even chronic symptoms of lumbar spine disorder or chronic symptoms of muscle strain, were not shown in service.  Based on this evidence, which includes both the Veteran's own contemporaneous in-service reports of symptoms and history and clinical findings, the Board finds the Veteran did not incur an in-service lumbar spine injury nor experience chronic symptoms of a lumbar spine disorder in service.

The Board next finds that symptoms of arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation in March 1966.  Upon review of all the evidence of record, the Board finds no evidence of degenerative changes in the lumbar spine within one year of service.  The Veteran testified at the DRO hearing that he sought medical treatment for his back in 1967; however, the first objective reference to "back pain" was in May 2007, over forty years after the Veteran separated from service.  

The Board also finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptomatology of a lumbar spine disorder since service.  In addition to the negative complaints and findings at service separation, post-service medical records do not reflect post-service continuity of symptoms for a lumbar spine disorder.  The Veteran testified at the DRO hearing that he sought medical treatment for his "back" by 1967, after treating the pain himself with aspirin.  See Hearing Transcript at p. 6.  By 1969, approximately three years after service, the Veteran reported undergoing the first of five surgeries on his lumbar spine, all described as "spinal fusions" of the L1-L5.  His last surgery was in 2005; however, the original claim submitted in October 2007 had indicated that the Veteran was in a private hospital, treated by Dr. W, as recently as September 2006.

Upon a complete review of the claims file, the Board observes that in July 1972 the Veteran submitted a request to VA to use his educational benefits to undergo a class in welding.  Such an application to study a physically demanding craft as welding in 1972 is difficult to reconcile in the Veteran's favor with his more recent memory of experiencing back pain continuously from service separation that was of such severity that he underwent "spinal fusion" surgery of the lumbar vertebrae in 1969.  The Board finds this application for educational benefits for welding is some evidence that weighs against continuity of symptoms of a lumbar spine disorder.

Private treatment reports dated in 2007 include complaints about a great variety of disorders, though only the May 2007 entry noted the Veteran experienced "chronic back pain."  There was no reference to service in any aspect, or even a precise assessment as to the pathology that caused the "back pain."  The Board observes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

As noted above, this first objective reference to "back pain" in May 2007 comes over forty years after the Veteran separated from service.  Following the DRO hearing , the Veteran submitted two x-ray study photos of his pelvis, dated April 2007, that show spinal pins in the lower lumbar spine.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337  (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In direct contrast to the more recent assertions of severity of the Veteran's claimed lumbar spine disorder after service and reports of having undergone five lumbar spine "spinal fusion" surgeries of the L1-L5 vertebrae, not one surgery report or treatment report for any of these surgeries was submitted to VA.  As discussed above, the Veteran failed to return to VA a completed VA Form 21-4142 for 
Dr. W's records.  Dr. W. was identified as the Veteran's recent surgeon at the DRO hearing (Transcript, p. 10).  This demonstrated silence on the part of the Veteran is evidence that weighs against the assertion of continuous post-service symptoms of a low back disorder; therefore, the Board finds that the weight of the evidence shows that the Veteran did not experience continuous lumbar spine disorder symptoms since service separation.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Board further finds that the weight of the evidence demonstrates that the current lumbar spine disorder is not related to service.  The Veteran submitted a February 2008 statement by Dr. W.  In this statement, Dr. W reported treating the Veteran for his "back pain," but did not indicate how long he treated the Veteran or whether he was still treating him.  No medical records review was indicated. 
Dr. W. identified the Veteran's current back disorder as a "multilevel degenerative process" and, without explanation, opined that the Veteran's pushing of torpedoes in service was "a contributing factor" for the current back disorder.  Dr. W's statement does not explain what the other causative or contributing factors were.

Further, Dr. W's statement reflects no review of the accurate facts or history in this case, no review of service treatment records or post-service treatment records, or review of any medical records, only the selectively reported history related by the Veteran.  Dr. W's opinion also lacks factual thoroughness, and the bases of the opinion are not stated. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (stating that factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion).  The February 2008 private physician's assessment is very vague and also inaccurate when considered with all the medical evidence in the claims file, which contained no findings of spine abnormality in service (1965) and upon separation from service (1966), the vague accounts of seeking treatment to include "spinal fusion" surgery in 1969, after which he applied for training in 1972 for the physically taxing work of a welder, and the Veteran testimony of 40 years of employment for a aviation manufacturer, that included 20 years on the assembly line.  See DRO Hearing Transcript p. 9.  Dr. W's statement does not indicate that these facts were reported to him, or that he was aware of such facts from any source, or that he considered such specific facts in rendering his opinion.

Dr. W recorded the Veteran's factually inaccurate history of the "pain" as having begun in the military (no specific date) and of pushing 4000 pound torpedoes as part of his job, though no specific reports of in-service low back injury due to pushing the torpedoes, no reports of any symptoms other than pain, and no reports of any diagnosis of low back disorder in service or in the 40 year post-service period.  This is the essence of the Veteran's claim and is already well established in the record.  As the Board's analysis above demonstrates, the Veteran did not experience any chronic symptoms of low back disorder, including muscle strain, during service.  While an examiner can render a current diagnosis based upon examination of a veteran, the Court has held that, without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993). Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal, 5 Vet. App. at 458.

The Board does not reject Dr. W's opinion solely because it is based upon history supplied by the Veteran, but because in light of all the evidence it is based on factually inaccurate assumptions.  The Board may reject such a medical opinion that is based on facts provided by a veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).

Based on the inaccurate factual assumption of continuous low back symptom of "pain" in service and since service, Dr. W opined that it was "likely" that pushing the 4000 pound torpedoes was a contributing factor in the pain.  Dr. W. identified the Veteran's current back disorder as a "multilevel degenerative process" and that rolling the torpedoes and pushing them with his legs was the onset of the "back pain."  Dr. W does not explain how muscle strain 40 plus years ago while the Veteran pushed with his legs contributed to a degenerative process in some unspecified aspect of the Veteran's lumbar spine currently.  See Hernandez-Toyens, 11 Vet. App. at 379 (whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits).  For these reasons, the Board finds that the entire February 2008 statement by Dr. W has no probative value.

While the Veteran is competent to report symptoms that he has experienced at any time, including low back pain, the matter of the etiology of a diagnosed disorder of degenerative arthritis requires medical expertise to determine because it is a specific disability ascertained by x-ray or other clinical testing and involves medical knowledge as to the period of development of the degenerative process.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  For this reason, the Veteran's mere assertion that his currently diagnosed degenerative process of the lumbar spine is somehow related to activities in service, in the absence of any factual support of even continuity of post-service symptomatology, has no tendency to relate the current low back disorder to service. 

The Veteran would be competent to establish a nexus to service by credible reports of continuous symptoms of low back disorder since service separation; however, in this case, as the analysis above demonstrates, such recent assertions by the Veteran of chronic low back disorder symptoms, including pain during service, and continuous symptoms of low back disorder, including pain, since service separation, have been weighed against all the lay and medical evidence of record and have been found to be inconsistent with the more contemporaneous lay reports by the Veteran and clinical findings, as well as the absence of complaints or treatment for decades after service, so as not to be credible.

Pursuant to the Board's May 2013 remand, the Veteran was afforded a VA examination in June 2013 to assist in determining the nature and etiology of the back disorder.  An addendum opinion was provided in August 2013 in order to ensure review of the VBMS record.  The June 2013 VA examiner interviewed the Veteran, noted the relevant medical history, conducted a physical examination of the spine, and reviewed x-ray reports.  The VA examiner diagnosed the Veteran with arthritis and degenerative joint disease of the lumbar spine.  After review of the VBMS file, the VA examiner provided an addendum opinion in August 2013 and stated that the evidence of record did not reveal any complaints or treatment for a spine condition in service treatment records.  The VA examiner further explained that the separation examination report showed no abnormalities or complaints related to the spine.  There was also no interim data proximate to discharge from service and the examiner noted that he could not establish chronicity.  Moreover, the VA examiner observed that the February 2008 opinion from the private orthopedic surgeon, stating that the Veteran's back condition was due to service, did not indicate that the claims file was reviewed and did not provide a rationale for the opinion rendered.  Therefore, the VA examiner opined that the Veteran's current spine disorder was less likely than not related to service.  

The Board has reviewed and considered the representative's October 2013 statements contending that the August 2013 VA medical opinion is inadequate.  Specifically, the representative maintains that the rationale for the unfavorable August 2013 VA addendum opinion was that there was no documentation of complaints reported by the Veteran.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Further, a rationale for an opinion provided by a VA examiner is inadequate if the absence of treatment is used as evidence upon which to base a denial of service connection if the Veteran has reported continuity of symptomatology and has been found credible (emphasis added).  For the reasons discussed in detail above, the Board has found the Veteran's statements regarding continuous symptoms of a low back disorder not credible.  Further, the VA examiner's opinion was not solely based on the lack of documentation of complaints reported by the Veteran, but was also based on objective evidence of no spine abnormality during the Veteran's service separation examination and no subsequent data demonstrating proximate cause to service.  The examiner's opinion also took into consideration all the evidence in the claims file, a physical examination of the Veteran's spine, and the February 2008 opinion from the Veteran's private orthopedic surgeon.  For these reasons, the Board finds the June 2013 VA examination report and the August 2013 VA addendum opinion to be adequate and highly probative on the question of a nexus to service.

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, including arthritis and degenerative disc disease of the lumbar spine.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disorder is denied.




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


